DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 June 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 2-3, 5-11 and 14-16 are cancelled. Claims 1, 4 and 12-13 are pending in this application.  
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4, 12-13 are rejected under 35 U.S.C. 103 Krietemeyer et al. (US 2013/0118669 A1), in view of Matsuda (JP 2015-039970A – of record).
Regarding claim 1, Krietemeyer teaches an inventive tire concept carcass plies, reinforcements, and fillers, see [0001] – (construed as a bead reinforcing device for pneumatic tires, as the claim does not require any specific structure which precludes Krietemeyer’s concept from being used on pneumatic tires). The concept comprising: a bead portion 125 – (construed as a bead forming a circumference of a tire as a portion where the tire is to be in contact with a wheel); a carcass ply 145 – (construed as a carcass configured to cover the bead and forming an entire frame of the tire); a high thin bead filler (HTBF) 170 that is configured to a bead filler portion 140, see FIG. 2 – (construed as a bead stiffener configured to cover an outer surface of the bead); and a reinforcement 165 – (construed as a rubber sheet disposed to be in contact with a portion of a side surface of the bead). The HTBF is configured to cover an entire outer surface of the bead, and is additionally configured to extend below the bead core, see [0034] - (construed as the bead stiffener includes: an outer bead stiffener configured to cover an entire outer surface of the bead; where the portion which extends below the bead core is construed as an inner bead stiffener configured to cover a partial inner surface of the bead). The bead portion further includes a steel bead core 135 and a bead filler portion 140 disposed above the bead core, see [0022] – (construed as a steel bead core and a bead filler disposed on the bead core), and wherein the reinforcement 165 is configured to cover an inner surface of the bead portion 125 from an upper 
Krietemeyer does not explicitly disclose the steel bead core comprises steel wires; nor where the portion of the HTBF which extends below the bead core: covers the inner surface of the bead from a second position on the bead filler to a lower edge of the bead wire, the first position being apart from the second position. 
Matsuda teaches a pneumatic tire having a bead portion 5, which includes a bead filler 52 and a bead core 51 comprising a steel wire, see [0013]; and a reinforcement layer 9 which is configured to cover the entire outer side of the bead portion to include wrapping around the bead core and covering an inner radial portion of the bead filler 52, see figure 10.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Krietemeyer bead reinforcement concept to include having the steel bead core comprises steel wires and have the HTBF extend around the bead portion in the claimed manner, as taught by Masuda to provide a tire with a means for suppressing excessive flow of bead filler material during vulcanization, see [0069].  
Regarding claim 4, Modified Krietemeyer discloses the HTBF is formed of a composite material to include a fabric material, formed by plain-weaving, for example organic fibers, see [0058]. IT is considered that 
Regarding claims 12-13, Modified Krietemeyer discloses the reinforcement 165 is protruded higher than an upper end of the HTBF 170; and where an upper end of the HTBF is protruded higher than the bead portion 140, see FIG. 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749